UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 16, 2014 ESB Financial Corporation (Exact name of registrant as specified in its charter) Pennsylvania 0-19345 25-1659846 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 600 Lawrence Avenue, Ellwood City, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (724) 758-5584 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. (a) An Annual Meeting of Stockholders of ESB Financial Corporation (the “Company”) was held on April 16, 2014. (b) There were 17,737,478 shares of common stock of the Company eligible to be voted at the Annual Meeting and there were 15,045,817 shares represented in person or by proxy at the Annual Meeting, which constituted a quorum to conduct business at the meeting. The items voted upon at the Annual Meeting and the results of the vote on each proposal were as follows: 1.Election of directors for a three-year term: FOR WITHHELD BROKER NON-VOTES Herbert S. Skuba 2.To adopt a non-binding resolution to approve the compensation of the Company’s named executive officers. FOR AGAINST ABSTAIN BROKER NON-VOTES 3.To ratify the appointment of S.R Snodgrass, A.C. as the Company’s independent registered public accounting firm for the year ending December 31, 2014. FOR AGAINST ABSTAIN The nominee was elected as a director and the proposals to adopt a non-binding resolution to approve the compensation of the Company’s named executive officers and to ratify S.R Snodgrass, A.C. as the Company’s independent registered public accounting firm for 2014 were adopted by the stockholders of the Company at the Annual Meeting. (c) Not applicable. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ESB FINANCIAL CORPORATION Date:April 17, 2014 By: /s/ Charlotte A. Zuschlag Name: Charlotte A. Zuschlag Title: President and Chief Executive Officer 3
